COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 William Eggemeyer, Diane Eggemeyer,          §              No. 08-19-00002-CV
 Bo Eggemeyer, and Sharyland Distribution
 & Transmission Services, LLC,                §                 Appeal from the

                      Appellants,             §               112th District Court

 v.                                           §            of Reagan County, Texas

 Charles Jackson Hughes,                      §                   (TC# 1855)

                      Appellee.               §

                                           §
                                         ORDER

       The Court GRANTS Corina Lozano’s request for an extension of time within which to

file the Reporter’s Record until July 27, 2019. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Corina Lozano, Official Court Reporter for the 112th District

Court for Reagan County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before July 27, 2019.

       IT IS SO ORDERED this 2nd day of July, 2019.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.